Exhibit 10.14

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into this 19th day
of February, 2015 by and between Lilis Energy, Inc., a Nevada corporation (the
“Company”), and Eric Ulwelling (“Executive”). Executive and the Company are
referred to individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship between Executive and the
Company.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties agree as follows:

 

1. Employment. The Parties agree that Executive’s employment with the Company is
subject to the terms and conditions set forth herein.

 

2. Employment At-Will. Each Party understands and agrees that Executive is an
employee at-will, and that Executive may resign, or the Company may terminate
Executive’s employment, at any time, for any or for no reason, with or without
cause, warning, or notice.

 

3. Position. Executive currently is employed as and holds the title of Chief
Financial Officer of the Company, with such duties and responsibilities that may
from time to time be assigned to Executive by the Board of Directors of the
Company (the “Board”).

 

4. Scope of Services. Executive agrees to comply with Company policies and to
devote Executive’s full business time, attention, skills and best efforts to the
performance of Executive’s duties hereunder and to the business and affairs of
the Company. Executive shall perform such duties in a reasonably prudent manner,
consistent with the duty of care exercised by similar executives of companies in
the same industry. Executive shall not, during Executive’s employment by the
Company, without the prior written approval of the Board, be employed by or
otherwise engage in any other business activity requiring any material amount of
Executive’s time, provided that Executive may, to the extent not otherwise
prohibited by this Agreement, devote such amount of time as does not interfere
or compete directly or indirectly with the performance of Executive’s duties
under this Agreement to any one or more of the following activities: (i)
investing Executive’s personal assets in such manner as will not require
services to be rendered by Executive in the operation of the affairs of the
companies in which investments are made, (ii) engaging in civic and charitable
activities, (iii) personal education and development, or (iv) serving as a
director, trustee, committee member or principal of any type of business or
civic or charitable organization with the prior written consent of the Board.

 

5. Salary, Compensation, and Benefits.

 

5.1 Base Salary. During Executive’s employment, the Company agrees to pay, and
Executive agrees to accept, as Executive’s salary for all services to be
rendered by Executive hereunder, a salary at an annual rate of One Hundred
Seventy-Five Thousand Dollars ($175,000) (the “Base Salary”), payable in
installments pursuant to the Company’s standard payroll practices and policies.
The Base Salary may be subject to annual increases in the sole discretion of the
Board.

 



 

 

 

5.2 Discretionary Bonus.

 

(a) For each complete fiscal year during Executive’s employment with the Company
contemplated by this Agreement, Executive shall have the opportunity to earn a
discretionary annual bonus (the “Annual Bonus”) equal to 50% of the Base Salary
as in effect at the beginning of the applicable fiscal year, based on
achievement of annual target performance goals established by the Compensation
Committee of the Board (the “Compensation Committee”), which may include targets
related to the Company’s earnings before interest, tax, depreciation and
amortization, hydrocarbon production level, and hydrocarbon reserve amounts. The
determination of whether and to what extent target performance goals have been
achieved, the amount of any Annual Bonus, and whether an Annual Bonus will be
awarded at all shall be made by the Board and/or the Compensation Committee in
its or their sole discretion.

 

(b) The Annual Bonus, if any, will be subject to applicable withholdings and
deductions and will be paid within seventy-four (74) days after the end of the
fiscal year to which the bonus relates.

 

(c) Except as otherwise provided in Article 6, in order to be eligible to
receive an Annual Bonus for a particular year Executive must be employed by the
Company on the last day of that fiscal year.

 

5.3 Equity Compensation. In consideration of Executive entering into this
Agreement, subject to approval by the shareholders of the Company, the Company
shall grant Executive the following equity award pursuant to the Company’s 2012
Equity Incentive Plan (the “Plan”): 400,000 stock options with an exercise price
equal to the greater of the fair market price (as defined in the Plan) on the
date of execution of this Agreement or $2.50 per share, with one-fourth vesting
immediately and three-fourths vesting in three annual installments on each of
the next three anniversaries of the grant date, in each case subject to approval
by the shareholders of the Company. Such stock options will vest 100% upon a
termination of employment by the Company without Cause (as defined in Section
6.3(a) below), by Executive for Good Reason (as defined in Section 6.3(c)
below), upon a Change of Control of the Company (as defined in Section 6.3(b)
below) or upon the death or disability of Executive, provided that such vesting
shall be subject to approval by the shareholders of the Company. All other terms
and conditions of such award shall be governed by the terms and conditions of
the Plan and the applicable award agreement. In the event that the condition of
approval by the shareholders of the Company is not satisfied, or is otherwise
delayed in a manner that affects in any way the economic benefit of the equity
award completed herein, then the Company shall negotiate in good faith with
Executive to modify the stock award, or provide other consideration, that will
restore the full economic benefit of the contemplated award.

 



2

 

 

5.4 Welfare and Benefit Plans. During Executive’s employment with the Company
contemplated by this Agreement, to the extent consistent with applicable law,
(a) Executive shall be eligible to participate in all incentive, savings and
retirement plans, practices, policies and programs (each, a “Benefit Plan”)
maintained by the Company and generally available to executives of the Company
with comparable responsibilities, subject to the provisions of any such Benefit
Plan; and (b) Executive and/or Executive’s family, as the case may be, shall be
eligible to participate in, and shall be eligible to receive all benefits under,
all welfare benefit plans, practices, policies and programs provided by the
Company (including, to the extent provided, without limitation, medical,
prescription, dental, vision, disability, salary continuance, employee life
insurance, group life insurance, accidental death and travel accident insurance
plans and programs) (each, a “Welfare Plan”), subject to the terms and
conditions of any such Welfare Plan. Except as provided herein, the Company
shall not be required to establish or continue any Benefit Plan or any Welfare
Plan, or to take any action to cause Executive to be eligible for any Benefit
Plan or any Welfare Plan on a basis more favorable than that applicable to the
Company’s executives generally.

 

5.5 Reimbursement.

 

(a) The Company shall reimburse Executive (or, in the Company’s sole discretion,
shall pay directly), upon presentation of vouchers and other supporting
documentation as the Company may reasonably require, for reasonable
out-of-pocket expenses incurred by Executive relating to the business or affairs
of the Company or the performance of Executive’s duties hereunder, including,
without limitation, reasonable expenses with respect to mileage, entertainment,
travel and similar items, dues for membership in professional organizations, and
similar professional development expenses, provided that the incurring of such
expenses shall have been approved in accordance with the Company’s regular
reimbursement procedures and practices in effect from time to time.

 

(b) The Company shall reimburse Executive for up to $5,000 in legal fees and
expenses that Executive incurs in connection with the negotiation and entry into
this Agreement; provided that (a) Executive shall submit all documentation for
such reimbursement to the Company not later than thirty (30) days after the date
hereof.

 

5.6 Withholding. The Company may withhold and deduct from Executive’s
compensation and benefits all applicable amounts as required by law or
authorized by Executive.

 

5.7 Reservation of Rights. The Company reserves in its sole discretion the right
to modify, suspend, discontinue or cancel any and all of the employee benefit
plans, practices, policies and programs referenced in Sections 5.4 through 5.5
above, including any Benefit Plan or any Welfare Plan, at any time without
recourse by Executive so long as such action is taken with respect to the
Company’s executives generally.

 

5.8 Vacation. The Executive shall be entitled to four weeks (160 hours) of paid
vacation each year. In addition, the Executive may carry forward and accrue up
to 6 weeks (240 hours) of vacation, which shall be paid on the date of
termination, regardless of whether the termination is voluntary or involuntary.

 



3

 

 

6. Termination of Employment. Upon termination of the Executive's employment
during the Employment Term, the Executive shall be entitled to the compensation
and benefits described in this Section 6 and shall have no further rights to any
compensation or any other benefits from the Company or any of its affiliates.

 

6.1 Accrued But Unpaid Salary and Bonus. In the event Executive’s employment
with the Company terminates for any reason, the Company shall pay to Executive
(or, in the event of Executive’s death, to Executive’s estate or named
beneficiary) (a) any Base Salary, vacation pay, expense reimbursements, and
benefits that are accrued but unpaid as of the date of termination and (b) any
earned and declared, but unpaid, bonus for any prior calendar year. Executive
shall not be entitled to any additional payments or consideration in the event
of the termination of Executive’s employment, other than as set forth below.

 

6.2 Death or Disability.

 

(a) Executive’s employment hereunder shall terminate automatically upon
Executives death, and the Company may terminate Executive’s employment on
account of Executive’s disability.

 

(b) If Executive’s employment is terminated on account of Executive’s death or
disability, Executive (or Executive’s estate and/or beneficiaries, as the case
may be) shall be entitled to immediate and full vesting of and lifting of
restrictions on any unvested equity awards pursuant to Section 5.3 above, and
otherwise in accordance with the terms of the Plan and the applicable award
agreements.

 

6.3 Definitions. For purposes of this Agreement, capitalized terms used in this
Article 6 but not otherwise defined in this Agreement shall have the meaning
hereby assigned to them as follows:

 

(a) “Cause” shall mean: (a) the willful or reckless failure by Executive to
substantially perform the duties specified in the employment agreement or that
are reasonably requested by the Board as documented in writing to Executive; (b)
Executive’s willful and continued disregard of his material duties or willful
and continued failure to act, where such action would be in the ordinary course
of Executive’s duties; (c) the willful and continued failure by Executive to
observe material Company policies generally applicable to executives of the
Company; (d) gross negligence or willful misconduct by Executive in the
performance of his duties; (e) the commission by Executive of any act of fraud,
theft, financial dishonesty or self-dealing with respect to the Company or any
of its affiliates, or any felony or criminal act involving moral turpitude; (f)
the material breach by Executive of this Agreement or any other agreement or
contract with the Company; (g) chronic absenteeism; or (h) the continued
commission of material violations of state or federal law relating to the
workplace environment (including, without limitation, laws relating to sexual
harassment or age, sex or other prohibited discrimination) by Executive.

 

(b) “Change in Control” shall mean (1) one person (or more than one person
acting as a group) acquires ownership of stock of the Company that, together
with the stock held by such person or group, constitutes more than 50% of the
total fair market value or total voting power of the stock of such corporation;
provided that, a Change in Control shall not occur if any person (or more than
one person acting as a group) owns more than 50% of the total fair market value
or total voting power of the Company’s stock and acquires additional stock; (2)
a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; or (3) the sale of all
or substantially all of the Company’s assets. Notwithstanding the foregoing, a
Change in Control shall not occur unless such transaction constitutes a change
in the ownership of the Company, a change in effective control of the Company,
or a change in the ownership of a substantial portion of the Company’s assets
under Section 409A of the Internal Revenue Code.

 



4

 

 

(c) “Good Reason” shall mean, in the context of a resignation by Executive, a
resignation in response to a mandatory reassignment of Executive to a location
which is outside a 20-mile radius from the Company’s current location without
the consent of Executive, or a resignation that occurs within thirty (30) days
following the Company’s failure to cure any of the following within thirty (30)
days of receiving written notice from Executive of the existence of any of the
following, which written notice must be provided within thirty (30) days of the
initial occurrence of such item and must specify in detail the facts and
circumstances giving rise to such item: (a) the failure by the Company to pay
Executive any amount due under this Agreement; or (b) a material decrease in
Executive’s Base Salary without Executive’s consent.

 

6.4 Severance.

 

(a) Upon termination of Executive’s employment with the Company by the Company
without Cause or upon Executive’s resignation from employment for Good Reason,
in either case absent a Change in Control, and in each case contingent upon
Executive’s execution, non-revocation, and delivery of a Confidential Severance
and Release Agreement in a form substantially similar to Exhibit A of this
Agreement and acceptable to the Company (the “Release Agreement”), Executive
shall be entitled to receive continued Base Salary, as in effect on Executive’s
last day of employment with the Company (the “Separation Date”), less applicable
withholdings and deductions, for one (1) year following the Separation Date
payable in equal installment in accordance with the Company’s normal payroll
practices, but no less frequently than monthly, which shall commence within
fifteen (15) days following the Executive’s execution of the Release Agreement
(“Severance Payments”); provided that the first installment payment shall
include all amounts of Base Salary that would otherwise have been paid to
Executive during the period beginning on the Separation Date and ending on the
first payment date if no delay had been imposed.

 

(b) Upon termination of Executive’s employment with the Company by the Company
without Cause or upon Executive’s resignation from employment for Good Reason,
in either case within one (1) year following a Change in Control, in each case
contingent upon Executive’s execution, non-revocation, and delivery of the
Release Agreement, Executive shall be entitled to the following: (i) Severance
Payments in amounts and on the terms specified in Section 6.4(a); and (ii)
immediate and full vesting of and lifting of restrictions on any unvested equity
awards pursuant to Section 5.3 above, and otherwise in accordance with the terms
of the Plan and the applicable award agreements.

 



5

 

 

(c) The Company’s obligations under this Section 6.4 are subject to the
requirements and time periods set forth in this Section 6.4 and in the Release
Agreement. Prior to receiving the payments described in Section 6.4 Executive
shall execute the Release Agreement on or before the date sixty (60) days after
the Separation Date and shall not revoke such Release Agreement during any
applicable revocation period. If Executive fails to timely execute and remit the
Release Agreement, or revokes such Release Agreement, Executive waives any right
to the payments provided under this Section 6.4. The Company will have no
further obligations to Executive under this Agreement or otherwise after making
payments pursuant to this Section 6.4, if any.

 

(d) Executive agrees that the payments set forth in this Agreement shall
constitute the exclusive and sole remedy for any termination of Executive’s
employment, and Executive covenants not to assert or pursue any other remedies,
at law or in equity, with respect to any termination of employment. The
foregoing shall not limit any of Executive’s rights, if any, with regard to
indemnification, advancement or payment of legal fees and costs, and coverage
under directors and officers liability insurance.

 

(e) Anything in this Agreement to the contrary notwithstanding, the Company
shall have the right to terminate all payments and benefits owing to Executive
pursuant to this Section 6.4 upon the Company’s discovery of any material breach
by Executive of Executive’s continuing obligations under this Agreement or
Executive’s obligations under the Release Agreement.

 

7. Confidential Information.

 

7.1 For the purposes of this Agreement, “Confidential Information” means all
information, data, knowledge, and know-how relating, directly or indirectly, to
the Company and its business, including, without limitation: (i) business plans
and strategies, prospect information, financial information, investment plans,
marketing plans and strategies, financial plans and strategies;
(ii) confidential personnel or human resources data; (iii) customer lists,
customer information, pricing information, supplier/vendor lists, customer and
supplier/vendor strategies and plans, contracts, agreements, and leases;
(iv) any other information having present or potential commercial value; (v) the
whole or any portion or phase of any proprietary information or trade secrets;
(vi) ideas, methods, know-how, techniques, systems, processes, software
programs, works of authorship, projects, or plans; and (vii) confidential
information of any kind in possession of the Company, whether developed for or
by the Company (including information developed by Executive), received from a
third party in confidence, or belonging to others and licensed or disclosed to
the Company in confidence for use in any aspect of its business. Any
Intellectual Property (defined below) that is not publicly available shall also
constitute part of the Confidential Information. The list set forth above is not
intended by the Company to be a comprehensive list of Confidential Information.
All Confidential Information shall be treated as Confidential Information
regardless of whether it pertains to the Company or its customers and regardless
of whether it is marked or designated as “confidential.”

 

7.2 Executive acknowledges that the success of the Company depends in large part
on the protection of the Confidential Information. Executive further
acknowledges that in the course of Executive’s employment with the Company,
Executive will become familiar with the Company’s Confidential Information.
Executive recognizes and acknowledges that the Confidential Information is a
valuable, special and unique asset of the Company’s business, access to and
knowledge of which are essential to the performance of Executive’s duties
hereunder. Executive acknowledges that use or disclosure of the Confidential
Information outside the performance of Executive’s job duties for the Company
would cause harm and/or damage to the Company.

 



6

 

 

7.3 Executive agrees that, both during and after the term of Executive’s
employment by the Company, Executive will not, except in the ordinary course of
Executive’s employment with the Company and for the benefit of the Company,
disclose any Confidential Information to any person, firm, business, company,
corporation, association, or any other entity for any reason or purpose
whatsoever. Executive also agrees that, both during and after the term of
Executive’s employment with the Company, Executive will not, except in the
ordinary course of Executive’s employment with the Company and for the benefit
of the Company, make use of any Confidential Information for Executive’s own
purposes or for the benefit of any person, firm, business, company, corporation,
or any other entity for any reason or purpose whatsoever. Executive shall
consider and treat as confidential all Confidential Information in any way
relating to the Company’s business and affairs, whether created by Executive or
otherwise coming into Executive's possession before, during, or after the
termination of Executive’s employment. Executive shall secure and protect the
Confidential Information in a manner designed to prevent all access and uses
thereof contrary to the terms of this Agreement. Executive further agrees that
Executive shall use Executive’s best efforts to assist the Company in
identifying and preventing any use or disclosure of the Confidential Information
contrary to this Agreement.

 

7.1 Executive agrees and covenants that, upon separation of employment, and
without any request by the Company, Executive will return to the Company any and
all property, documents, and files (including all recorded media, such as
papers, computer disks or other data storage devices, copies, photographs, maps,
transparencies, and microfiche) that contain Confidential Information or relate
in any way to the Company or its business. To the extent Executive possesses any
files, data, or information relating in any way to the Company or its business
on any personal computer, Executive agrees to delete those files, data, or
information (and will retain no copies in any form). Executive also will return
any Company tools, equipment, calling cards, credit cards, access cards or keys,
any keys to any filing cabinets, vehicles, vehicle keys, and all other Company
property in any form prior to the Separation Date.

 

7.2 Executive agrees and covenants (i) that Executive will not disclose to the
Company any proprietary information, trade secrets, or other confidential
information belonging to any previous employer and (ii) that Executive will
notify business partners and future employers of Executive’s obligations under
this Agreement, and Executive consents to such notification by the Company.

 



7

 

 

8. Intellectual Property.

 

8.1 “Intellectual Property” means any and all original works of authorship,
developments, concepts, improvements, designs, discoveries, ideas, trademarks,
service marks, or trade secrets, or inventions, whether or not patentable or
registrable under copyright or similar laws, which Executive may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time Executive is
employed by the Company.

 

8.2 Executive hereby assigns to the Company, or its designee, all of Executive’s
right, title, and interest in and to all Intellectual Property, except where
prohibited by law, so that the Company is the exclusive owner of the
Intellectual Property. Executive further acknowledges that all original works of
authorship which are made by Executive (solely or jointly with others) within
the scope of and during the period of Executive’s employment with the Company
and which are protectable by copyright are “works made for hire” as that term is
defined in the United States Copyright Act, and that such works made for hire
shall constitute part of the Intellectual Property. Executive shall not use any
Intellectual Property except for the exclusive benefit of the Company. Executive
agrees to assist the Company, or its designee, at the Company’s expense, in
every proper way to secure or enforce the Company’s rights in any Intellectual
Property.

 

8.3 Executive represents and warrants that there are no original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks, service marks, or trade secrets, or inventions which were made or
acquired by Executive prior to Executive’s employment by the Company, which are
owned in whole or in part by Executive, which relate to the Company’s business
or proposed business, and which are not assigned to the Company under this
Agreement.

 

9. Equitable Remedies. The services to be rendered by Executive and the
Confidential Information entrusted to Executive as a result of Executive’s
employment by the Company are of a unique and special character, and,
notwithstanding any other provision in this Agreement, any breach by Executive
of this Agreement, will cause the Company immediate and irreparable injury and
damage, for which monetary relief would be inadequate or difficult to quantify.
The Company will be entitled to, in addition to all other remedies available to
it, injunctive relief, specific performance, or any other equitable relief to
prevent a breach and to secure the enforcement of the provisions of this
Agreement. Injunctive relief may be granted immediately upon the commencement of
any such action, and the Company need not post a bond to obtain temporary or
permanent injunctive relief.

 

10. Representations and Warranties. Executive hereby represents and warrants to
the Company as follows:

 

10.1 Executive acknowledges the success of the Company’s business depends in
large part on the protection of the Confidential Information and Intellectual
Property. Executive acknowledges Executive’s access to the Confidential
Information, coupled with the personal relationships and goodwill between the
Company and its customers would enable Executive to compete unfairly against the
Company;

 



8

 

 

10.2 Executive has full power, authority, and capacity to enter into this
Agreement and to perform his obligations hereunder. This Agreement has been
voluntarily executed by Executive and constitutes a valid and binding agreement
of Executive;

 

10.3 Executive has read this Agreement and has had the opportunity to have this
Agreement reviewed by Executive’s legal counsel;

 

10.4 Executive acknowledges and agrees that the payments and other consideration
set forth above constitute sufficient consideration for this Agreement;

 

10.5 Executive has not disclosed to the Company any proprietary information,
trade secrets, or other confidential information belonging to any previous
employer; and

 

10.6 To the best of Executive’s knowledge, Executive’s employment with the
Company will not (i) conflict with or result in a breach of any of the
provisions of, (ii) constitute a default under, (iii) result in the violation
of, (iv) give any third party the right to terminate or to accelerate any
obligation under, or (v) require any authorization, consent, approval,
execution, or other action by or notice to any court or other governmental body
under the provisions of any other agreement or instrument to which Executive is
a party, or by which Executive is bound.

 

11. Waivers and Amendments. The respective rights and obligations of the Company
and Executive under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) or amended only with the written
consent of a duly authorized representative of each of the Parties, or, in the
case of a waiver, by the Party granting such waiver. The waiver by either Party
of a breach of any provision of this Agreement by the other Party shall not
operate or be construed as a waiver of any subsequent breach by such other
Party. The failure of any Party to insist upon strict performance of any of the
terms or conditions of this Agreement shall not constitute a waiver of any of
such Party’s rights hereunder.

 

12. Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon and assignable to, successors of the Company by way of
merger, consolidation or sale. Executive may not assign or delegate to any third
person Executive’s obligations under this Agreement. The rights and benefits of
Executive under this Agreement are personal to Executive (or, in the event of
Executive’s death or disability, Executive’s personal representative, heirs, or
beneficiaries), and no such right or benefit shall be subject to voluntary or
involuntary alienation, assignment or transfer.

 

13. Entire Agreement. Except as specifically provided herein, this Agreement,
including Exhibit A, constitutes the full and entire understanding and agreement
of the parties with regard to the subjects hereof and supersedes in its entirety
all other or prior or contemporaneous agreements, whether oral or written, with
respect thereto.

 



9

 

 

14. Notices. Any notices, consents, or other communication required to be sent
or given hereunder by any of the parties shall in every case be in writing and
shall be deemed properly served if (a) delivered personally, (b) sent by
registered or certified mail, in all such cases with first class postage
prepaid, return receipt requested, or (c) delivered by a nationally recognized
overnight courier service to the parties at the addresses set forth below:

 

If to the Company: Lilis Energy, Inc.  

1900 Grant Street, Suite #720

Denver, CO 80203
Attention: Chief Executive Officer

  

If to Executive, to the address set forth on the signature page of this
Agreement or to the current address listed in the Company’s records.

 

15. Venue and Applicable Law. This Agreement shall be interpreted and construed
in accordance with the laws of the State of Colorado, without regard to its
conflicts of law provisions. Venue and jurisdiction will be in the Colorado
state or federal courts.

 

16. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

17. Section 409A.

 

17.1 This Agreement is intended to comply with or be exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) and shall be
construed accordingly. It is the intention of the parties that payments or
benefits payable under this Agreement not be subject to the additional tax or
interest imposed pursuant to Section 409A. To the extent such potential payments
or benefits are or could become subject to Section 409A, the Parties shall
cooperate to amend this Agreement with the goal of giving Executive the economic
benefits described herein in a manner that does not result in such tax or
interest being imposed. However, in no event shall the Company be liable to
Executive for any taxes, interest, or penalties due as a result of the
application of Section 409A to any payments or benefits provided hereunder.

 

17.2 Each payment provided for in this Agreement shall, to the extent
permissible under Section 409A, be deemed a separate payment for purposes of
Section 409A.

 

17.3 Payments or benefits pursuant to this Agreement shall be treated as exempt
from Section 409A to the maximum extent possible under Treasury Regulation
Section 1.409A-1(b)(9)(v), and/or under any other exemption that may be
applicable, and this Agreement shall be construed accordingly.

 

17.4 All taxable expenses or other reimbursements or in-kind benefits under this
Agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive.
Any such taxable reimbursement or any taxable in-kind benefits provided in one
calendar year shall not affect the expenses eligible for reimbursement or
in-kind benefits to be provided in any other taxable year.

 



10

 

 

17.5 Executive shall have no right to designate the date of any payment
hereunder.

 

17.6 The definition of Good Reason is intended to constitute “good reason” as
such term is used in Treas. Reg. §1.409A-1(n)(2) and shall be interpreted and
construed accordingly, and to the maximum extent permitted by Section 409A and
guidance thereunder, a termination for Good Reason shall be an “involuntary
separation from service” as such term is used in Treas. Reg. §1.409A-1(n). For
purposes of Article 6 of this Agreement, “termination” (or any similar term)
when used in reference to Executive’s employment shall mean “separation from
service” with the Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance issued thereunder, and Executive
shall be considered to have terminated employment with the Company when, and
only when, Executive incurs a “separation from service” with the Company within
the meaning of Section 409A(a)(2)(A)(i) of the Code and applicable
administrative guidance issued thereunder.

 

17.7 Notwithstanding any other provision of this Agreement to the contrary, if
(1) on the date of Executive’s separation from service (as such term is used or
defined in Code Section 409A(a)(2)(A)(i), Treasury Regulation Section
1.409A-1(h), or any successor law or regulation), any of the Company’s equity is
publicly traded on an established securities market or otherwise (within the
meaning of Section 409A(a)(2)(B)(i) of the Code) and (2) as a result of such
separation from service, the Executive would receive any payment that, absent
the application of this sentence, would be subject to interest and additional
tax imposed pursuant to Code Section 409A as a result of the application of Code
Section 409A(2)(B)(i), then, to the extent necessary to avoid the imposition of
such interest and additional tax, such payment shall be deferred until the
earlier of (i) six (6) months after the Executive’s separation from service,
(ii) the Executive’s death, (iii) of such earlier time as may be permitted under
Code Section 409A.

 

18. Severability; Titles and Subtitles: Gender: Singular and Plural:
Counterparts; Facsimile.

 

18.1 In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby. In the event any provision is held illegal, invalid, or unenforceable,
such provision shall be limited or revised by a court of competent jurisdiction
so as to give effect to the provision to the fullest extent permitted by
applicable law.

 

18.2 The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

 

18.3 The use of any gender in this Agreement shall be deemed to include the
other genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.

 

18.4 This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.

 

18.5 Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile or electronic transmission shall
be deemed to constitute signed original counterparts hereof and shall bind the
parties signing and delivering in such manner.

 

[Signature Page Follows]

 



11

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above specified.

 



COMPANY:   EXECUTIVE:           Lilis Energy, Inc.                 By: /s/
Abraham Mirman   /s/ Eric Ulwelling Name: Abraham Mirman   Eric Ulwelling Title:
Chief Executive Officer                       Address:                      



 

[Signature Page to Eric Ulwelling Executive Employment Agreement] 





12

 

 

Exhibit A to Executive Employment Agreement

Form of Confidential Severance and Release Agreement

 

CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT

 

This Confidential Severance and Release Agreement (“Agreement”) is made between
(i) ________________ (“Executive”) and (ii) ___________________(the “Company”).
Executive and the Company are referred to individually as a “Party” and
collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Parties entered into an Executive Employment Agreement dated
November ___, 2014 (the “Employment Agreement”);

 

WHEREAS, Executive’s employment with the Company ended effective [DATE];

 

WHEREAS, the Parties wish to resolve fully and finally potential disputes
regarding Executive’s employment with the Company; and

 

WHEREAS, in order to accomplish this end, the Parties are willing to enter into
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the Parties to this Agreement agree as follows:

 

TERMS

 

1. Separation and Effective Date. Executive’s last day of employment with the
Company was [DATE] (the “Separation Date”). This Agreement shall become
effective on the eighth day after Executive signs this Agreement (the “Effective
Date”), so long as Executive does not revoke this Agreement pursuant to
Paragraph 6(h) below. Executive must elect to execute this Agreement within
sixty (60) days of the Separation Date. In the event Executive does not sign the
Agreement within the sixty day period, the terms of this Agreement are null and
void and without effect.

 

2. Consideration.

 

a. Within fifteen (15) days after the Effective Date, and on the express
condition that Executive has not revoked this Agreement, the Company will pay
Executive [THE AMOUNTS PROVIDED IN SECTION 6.4 OF THE EMPLOYMENT AGREEMENT].

 

b. Reporting of and withholding on any payment or consideration under this
Paragraph for tax purposes shall be at the discretion of the Company in
conformance with applicable tax laws. If a claim is made against the Company for
any additional tax or withholding in connection with or arising out of any
payment or consideration set forth in subparagraph (a) above, Executive shall
pay any such claim within thirty (30) days of being notified by the Company and
agrees to indemnify the Company and hold it harmless against such claims,
including, but not limited to, any taxes, attorneys’ fees, penalties, and/or
interest, which are or become due from the Company.

 



A-1

 

 

3. General Release.

 

a. Executive, for Executive and for Executive’s affiliates, successors, heirs,
subrogees, assigns, principals, agents, partners, employees, associates,
attorneys, and representatives, voluntarily, knowingly, and intentionally
releases and discharges the Company and each of its predecessors, successors,
parents, subsidiaries, affiliates, and assigns and each of their respective
officers, directors, principals, shareholders, board members, committee members,
employees, agents, and attorneys from any and all claims, actions, liabilities,
demands, rights, damages, costs, expenses, and attorneys’ fees (including, but
not limited to, any claim of entitlement for attorneys’ fees under any contract,
statute, or rule of law allowing a prevailing party or plaintiff to recover
attorneys’ fees) of every kind and description from the beginning of time
through the Effective Date (the “Released Claims”).

 

b. The Released Claims include, but are not limited to, those which arise out
of, relate to, or are based upon: (i) Executive’s employment with the Company or
the termination thereof; (ii) statements, acts, or omissions by the Parties
whether in their individual or representative capacities; (iii) express or
implied agreements between the Parties, (except as provided herein) and claims
under any severance plan; (iv) any stock or stock option grant, agreement, or
plan (except as set forth herein); (v) all federal, state, and municipal
statutes, ordinances, and regulations, including, but not limited to, claims of
discrimination based on race, color, national origin, age, sex, sexual
orientation, religion, disability, veteran status, whistleblower status, public
policy, or any other characteristic of Executive under the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Equal Pay Act, Title VII of the Civil Rights Act of 1964
(as amended), the Employee Retirement Income Security Act of 1974, the
Rehabilitation Act of 1973, Family and Medical Leave Act, the Worker Adjustment
and Retraining Notification Act or any other federal, state, or municipal law
prohibiting discrimination or termination for any reason; (vi) common law; (vii)
the failure of this Agreement, or of any other employment, severance, profit
sharing, bonus, equity incentive or other compensatory plan to which Executive
and the Company are or were parties, to comply with, or to be operated in
compliance with, Internal Revenue Code Section 409A, or any similar provision of
state or local income tax; and (viii) any claim which was or could have been
raised by Executive.

 

4. Unknown Facts. This Agreement includes claims of every nature and kind, known
or unknown, suspected or unsuspected. Executive hereby acknowledges that
Executive may hereafter discover facts different from, or in addition to, those
which Executive now knows or believes to be true with respect to this Agreement,
and Executive agrees that this Agreement and the releases contained herein shall
be and remain effective in all respects, notwithstanding such different or
additional facts or the discovery thereof.

 



A-2

 

 

5. No Admission of Liability. The Parties agree that nothing contained herein,
and no action taken by any Party hereto with regard to this Agreement, shall be
construed as an admission by any Party of liability or of any fact that might
give rise to liability for any purpose whatsoever.

 

6. Warranties. Executive warrants and represents as follows:

 

a. Executive has read this Agreement, and Executive agrees to the conditions and
obligations set forth in it.

 

b. Executive voluntarily executes this Agreement (i) after having been advised
to consult with legal counsel, (ii) after having had opportunity to consult with
legal counsel, and (iii) without being pressured or influenced by any statement
or representation or omission of any person acting on behalf of the Company
including, without limitation, the officers, directors, board members, committee
members, employees, agents, and attorneys for the Company.

 

c. Executive has no knowledge of the existence of any lawsuit, charge, or
proceeding against the Company or any of its officers, directors, board members,
committee members, employees, successors, affiliates, or agents arising out of
or otherwise connected with any of the matters herein released. In the event
that any such lawsuit, charge, or proceeding has been filed, Executive
immediately will take all actions necessary to withdraw or terminate that
lawsuit, charge, or proceeding, unless the requirement for such withdrawal or
termination is prohibited by applicable law.

 

d. Executive acknowledges and understands that this Agreement does not prohibit
or prevent Executive from filing a charge with the Equal Employment Opportunity
Commission, or equivalent state agency, or from participating in a federal or
state agency investigation. Notwithstanding the foregoing, Executive waives any
right to any monetary recovery or other relief should any party, including,
without limitation, any federal, state or local governmental entity or
administrative agency, pursue any claims on Executive’s behalf arising out of,
relating to, or in any way connected with the Released Claims.

 

e. Executive has not previously disclosed any information which would be a
violation of the confidentiality provisions set forth below if such disclosure
were to be made after the execution of this Agreement.

 

f. Executive has full and complete legal capacity to enter into this Agreement.

 

g. Executive has had at least twenty-one (21) days in which to consider the
terms of this Agreement. In the event that Executive executes this Agreement in
less time, it is with the full understanding that Executive had the full
twenty-one (21) days if Executive so desired and that Executive was not
pressured by the Company or any of its representatives or agents to take less
time to consider the Agreement. In such event, Executive expressly intends such
execution to be a waiver of any right Executive had to review the Agreement for
a full twenty-one (21) days.

 



A-3

 

 

h. Executive has been informed and understands that (i) to the extent that this
Agreement waives or releases any claims Executive might have under the Age
Discrimination in Employment Act, Executive may rescind Executive’s waiver and
release within seven (7) calendar days of Executive’s execution of this
Agreement and (ii) any such rescission must be in writing and e-mailed and hand
delivered to [NAME AND CONTACT INFO W/EMAIL ADDRESS], within the seven-day
period.

 

i. Executive admits, acknowledges, and agrees that (i) Executive is not
otherwise entitled to the amount and other consideration set forth in Paragraph
2 and (ii) that amount and consideration is good and sufficient consideration
for this Agreement.

 

j. Executive admits, acknowledges, and agrees that Executive has been fully and
finally paid or provided all wages, compensation, vacation, bonuses, leave,
stocks, stock options, or other benefits from the Company which are or could be
due to Executive under the terms of Executive’s employment with the Company, or
otherwise.

 

7. Confidential Information.

 

a. Except as herein provided, all discussions regarding this Agreement,
including, but not limited to, the amount of consideration, offers,
counteroffers, or other terms or conditions of the negotiations or the agreement
reached shall be kept confidential by Executive from all persons and entities
other than the Parties to this Agreement. Executive may disclose the amount
received in consideration of the Agreement only if necessary (i) for the limited
purpose of making disclosures required by law to agents of the local, state, or
federal governments; (ii) for the purpose of enforcing any term of this
Agreement; or (iii) in response to compulsory process, and only then after
giving the Company ten (10) days advance notice of the compulsory process and
affording the Company the opportunity to obtain any necessary or appropriate
protective orders. Otherwise, in response to inquiries about Executive’s
employment and this matter, Executive shall state, “My employment with the
Company has ended” and nothing more.

 

b. Executive shall not use, nor disclose to any third party, any of the
Company’s business, personnel, or financial information that Executive learned
during Executive’s employment with the Company. Executive hereby expressly
acknowledges that any breach of this Paragraph 7 shall result in a claim for
injunctive relief and/or damages against Executive by the Company, and possibly
by others.

 

8. Section 409A. This Agreement is intended to comply with or be exempt from
Section 409A of the Code and Treasury Regulations promulgated thereunder
(“Section 409A”) and shall be construed accordingly. It is the intention of the
Parties that payments or benefits payable under this Agreement not be subject to
the additional tax or interest imposed pursuant to Section 409A. To the extent
such potential payments or benefits are or could become subject to Section 409A,
the Parties shall cooperate to amend this Agreement with the goal of giving
Executive the economic benefits described herein in a manner that does not
result in such tax or interest being imposed; provided, however, that in no
event shall the Company or anyone other than Executive have any liability to
Executive for any taxes, interest, or penalties due as a result of the
application of Section 409A to an any payments or benefits provided hereunder.
Executive shall, at the request of the Company, take any reasonable action (or
refrain from taking any action), required to comply with any correction
procedure promulgated pursuant to Section 409A. Each payment to be made under
this Agreement shall be a separate payment, and a separately identifiable and
determinable payment, to the fullest extent permitted under Section 409A.

 



A-4

 

 

9. Non-Disparagement. Executive agrees not to make to any person any statement
that disparages the Company or reflects negatively on the Company, including,
but not limited to, statements regarding the Company’s financial condition,
employment practices, or officers, directors, board members, committee members,
employees, successors, affiliates, or agents.

 

10. Cooperation. Executive agrees to cooperate with and assist the Company with
any investigation, lawsuit, arbitration, or other proceeding to which the
Company is subjected. Executive will make Executive available for preparation
for, and attendance of, hearings, proceedings or trial, including pretrial
discovery and trial preparation. Executive further agrees to perform all acts
and execute any documents that may be necessary to carry out the provisions of
this Paragraph 10.

 

11. Return of Property and Information. Executive represents and warrants that,
prior to Executive’s execution of this Agreement, Executive will return to the
Company any and all property, documents, and files, including any documents (in
any recorded media, such as papers, computer disks or other data storage
devices, copies, photographs, maps, transparencies, and microfiche) that relate
in any way to the Company or the Company’s business. Executive agrees that, to
the extent that Executive possesses any files, data, or information relating in
any way to the Company or the Company’s business on any personal computer,
Executive will delete those files, data, or information (and will retain no
copies in any form). Executive also will return any tools, equipment, calling
cards, credit cards, access cards or keys, any keys to any filing cabinets,
vehicles, vehicle keys, and all other property in any form prior to the date
Executive executes this Agreement.

 

12. No Application. Executive agrees that Executive will not apply for any job
or position as an employee, consultant, independent contractor, or otherwise,
with the Company or its subsidiaries or affiliates. Executive warrants that no
such applications are pending at the time this Agreement is executed.

 

13. Severability. If any provision of this Agreement is held illegal, invalid,
or unenforceable, such holding shall not affect any other provisions hereof. In
the event any provision is held illegal, invalid, or unenforceable, such
provision shall be limited so as to effect the intent of the Parties to the
fullest extent permitted by applicable law. Any claim by Executive against the
Company shall not constitute a defense to enforcement by the Company.

 

14. Assignments. The Company may assign its rights under this Agreement. No
other assignment is permitted except by written permission of the Parties.

 



A-5

 

 

15. Enforcement. The releases contained herein do not release any claims for
enforcement of the terms, conditions, or warranties contained in this Agreement.
The Parties shall be free to pursue any remedies available to them to enforce
this Agreement.

 

16. Survival of Restrictive Covenants and Other Provisions. The Parties
expressly acknowledge and agree that notwithstanding Paragraph 18 of this
Agreement, Sections 7 (Confidential Information), 8 (Intellectual Property), 9
(Equitable Remedies), and Sections 10-18 (to the extent required to interpret,
enforce, and give effect to Sections 7, 8, and 9) of the Employment Agreement
will continue in full force and effect; provided, however, that any provisions
of the Employment Agreement that expire by their terms shall no longer have any
force or effect.

 

17. Entire Agreement. Except as provided in Paragraph 16, this Agreement is the
entire agreement between the Parties. Except as provided herein, this Agreement
supersedes any and all prior oral or written promises or agreements between the
Parties. Executive acknowledges that Executive has not relied on any promise,
representation, or statement other than those set forth in this Agreement. This
Agreement cannot be modified except in writing signed by all Parties.

 

18. Interpretation. The determination of the terms of, and the drafting of, this
Agreement has been by mutual agreement after negotiation, with consideration by
and participation of all Parties. Accordingly, the Parties agree that rules
relating to the interpretation of contracts against the drafter of any
particular clause shall not apply in the case of this Agreement. The term
“Paragraph” shall refer to the enumerated paragraphs of this Agreement. The
headings contained in this Agreement are for convenience of reference only and
are not intended to limit the scope or affect the interpretation of any
provision of this Agreement.

 

19. Choice of Law and Venue. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Colorado, without regard to its
conflict of laws rules. Venue shall be in the Colorado state or federal courts.

 

20. Waiver. The failure of any Party to insist upon strict performance of any of
the terms or conditions of this Agreement shall not constitute a waiver of any
of such Party’s rights hereunder.

 

21. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[Signature Page Follows]

 



A-6

 

  

IN WITNESS WHEREOF, the Parties have executed this Confidential Severance and
Release Agreement on the dates written below.

 



EXECUTIVE                 Eric Ulwelling   Date       COMPANY           Lilis
Energy, Inc.   Date             By:     Title:    



 

 

 



[Signature Page to Confidential Severance and Release Agreement]



 

 

A-7



 

 